Affirmed and Opinion Filed July 26, 2016




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00096-CV

                      DONNELL HILL, Appellant
                                V.
     WELLS ASSET MANAGEMENT, INC. & LA PRADA PLACE APARTMENTS,
                             Appellees

                         On Appeal from the County Court at Law No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-01039-B

                              MEMORANDUM OPINION
                   Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                 Opinion by Chief Justice Wright
          Donnell Hill appeals the trial court’s summary judgment in favor of Wells Asset

Management, Inc. (Wells) and La Prada Place Apartments (La Prada). In two issues, Hill

generally contends the trial court erred by granting appellees’ motions for no evidence and

traditional summary judgment. We affirm the trial court’s judgment.

                                               Background

          Hill lived in the apartments which were owned by Wells. La Prada filed an eviction suit

against Hill and lost; as a result, Hill was not evicted from his apartment. Thereafter, Hill sued

La Prada and Wells for “wrongful filing evictions,” alleging he was entitled to exemplary

damages because their conduct was fraudulent and grossly negligent. Appellees filed a general

denial.
       Appellees served Hill with requests for discovery, but he failed to respond. Specifically,

he did not answer the interrogatories or admission requests. Because Hill did not file responses,

the admissions were deemed, and included: (1) Wells did not execute a lease agreement with

Hill; (2) Wells did not file an eviction against Hill; (3) Wells was not Hill’s landlord; (4) Hill

was not evicted from La Prada Place Apartments; and, (5) Hill did not sustain any damages as a

result of Wells’ conduct.

       Appellees filed no evidence and traditional motions for summary judgment on the

grounds that there are no questions of fact and, because of the deemed admissions, Hill could not

offer any controverting evidence to raise a question of fact. When Hill did not file a

response to appellees’ summary judgment motions, the trial court granted appellees’ motion for

summary judgment without stating the grounds or basis for doing so.

                                            Applicable Law

       The standard for reviewing a traditional summary judgment is well known. See Nixon v.

Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985); McAfee, Inc. v. Agilysys, Inc., 316
S.W.3d 820, 825 (Tex. App.–Dallas 2010, no pet.). The movants have the burden of showing

that no genuine issue of material fact exists and that they are entitled to judgment as a matter of

law. TEX. R. CIV. P. 166a(c). In deciding whether a disputed material fact issue exists precluding

summary judgment, evidence favorable to the nonmovant will be taken as true. Nixon, 690
S.W.2d at 549; In re Estate of Berry, 280 S.W.3d 478, 480 (Tex. App.–Dallas 2009, no pet.).

Every reasonable inference must be indulged in favor of the nonmovant and any doubts resolved

in his favor. City of Keller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005). We review a summary

judgment de novo to determine whether a party’s right to prevail is established as a matter of

law. Dickey v. Club Corp. of Am., 12 S.W.3d 172, 175 (Tex. App.–Dallas 2000, pet. denied).




                                               –2–
           We review a no-evidence summary judgment under the same legal sufficiency standard

used to review a directed verdict. See TEX. R. CIV. P. 166a(i); Flood v. Katz, 294 S.W.3d 756,

762 (Tex.App.––Dallas 2009, pet. denied). Thus, we must determine whether the nonmovant

produced more than a scintilla of probative evidence to raise a fact issue on the material

questions presented. See Flood, 294 S.W.3d at 762. When analyzing a no-evidence summary

judgment, we consider all the evidence in the light most favorable to the nonmovant, indulging

every reasonable inference and resolving any doubts against the movants. Sudan v. Sudan, 199
S.W.3d 291, 292 (Tex. 2006). A no-evidence summary judgment is improperly granted if the

respondent brings forth more than a scintilla of probative evidence to raise a genuine issue of

material fact. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003). “More than a

scintilla of evidence exists when the evidence rises to a level that would enable reasonable, fair-

minded persons to differ in their conclusions.” Id. (quoting Merrell Dow Pharms., Inc. v.

Havner, 953 S.W.2d 706, 711 (Tex. 1997)). “Less than a scintilla of evidence exists when the

evidence is ‘so weak as to do no more than create a mere surmise or suspicion’ of a

fact.” Id. (quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)).

           To establish a claim for wrongful eviction, a plaintiff must show (1) he had an unexpired

rental contract with the landlord; (2) he occupied the premises; (3) the landlord evicted him; and

(4) he suffered damages attributable to the eviction. Deubler v. Bank of N. Y. Mellon, No.07–13–

00221-CV, 2015 WL 3750312, at *7 (Tex. App.––Amarillo June 15, 2015, pet. denied) (mem.

op.), Mckenzie v. Carte, 385 S.W.2d 520, 528 (Tex. Civ. App.––Corpus Christi 1964, writ ref’d

n.r.e.).

                                                 Discussion

           Here, Hill admitted he had no lease agreement with Wells, he was not evicted from the

apartments, and he suffered no damages. In light of these admissions, there was no evidence to

                                                 –3–
support his wrongful evictions claim. See Marshall v. Vise, 767 S.W.2d 699, 700 (Tex. 1989)

(“An admission once admitted, deemed or otherwise, is a judicial admission, and a party may not

then introduce testimony to controvert it.”). Under these circumstances, we conclude the trial

court properly granted the no evidence summary judgment in favor of La Prada and Wells.

       We affirm the trial court’s judgment.




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

150096F.P05




                                               –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DONNELL HILL, Appellant                              On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-15-00096-CV         V.                        Trial Court Cause No. CC-14-01039-B.
                                                     Opinion delivered by Chief Justice Wright.
WELLS ASSET MANAGEMENT, INC. &                       Justices Bridges and Lang participating.
LA PRADA PLACE APARTMENTS,
Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

      It is ORDERED that appellees WELLS ASSET MANAGEMENT, INC. and LA
PRADA PLACE APARTMENTS recover their costs of this appeal from appellant DONNELL
HILL.


Judgment entered July 26, 2016.




                                               –5–
–6–